The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 51 is objected to because of the following informalities:  The claim recites “IL8B” where it appears “IL8” is intended.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 51-55, 57-62 and 64 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tang et al. (Journal of Cerebral Blood Flow & Metabolism (2006) 26, 1089–1102).
 	The reference teaches a method for detecting differential expression among different cell types.  
The method includes isolating subsets of mononuclear cells including T-cells, B-cells, natural killer cells and monocytes from subject whole blood samples using an antibody cocktail.  Thus, the reference teaches isolating by using antibodies at least one phagocytic cell and at least one non-phagocytic cell from a whole blood sample from an individual.  
Claim 51 sets forth that the gene expression profiles “comprise” the gene expression profile of two to fourteen genes and/or two to twenty-three genes.  The use of the open transitional phrase “comprise” means that the claim encompasses methods wherein the expression profiles have the required genes and can also comprise any unlimited number of additional genes.  
The reference teaches obtaining a first gene expression profile from two or more markers selected from those listed in claim 51 from the at least one phagocytic cell using a microarray assay and also obtaining a second gene expression profile from two or more markers selected from those listed in claim from the at least one non-phagocytic cell using a microarray assay.  Evidence that the required markers were profiled is given in Figure 4, where results for ETS-2 are reported.   Furthermore, it is noted that the differential expression was measured using an Affymetrix U133 Plus2 arrays which inherently includes probes for detecting at least BAK1, EGFR, ERBB2, as evidenced by the Affymetrix search for these genes (SEE IDS 8/30/2021).  Further inquiry was not made by the examiner at this time because sufficient evidence existed in the text of Tang et al. to evidence that this limitation was met. The method taught by Tang et al. inherently obtained the expression profile of two or more markers, as the microarray contained probes for measuring expression of these markers.  
Following this, Tang et al. teaches the entirety of the method set forth in claims 51.  
Regarding claim 52, the markers assayed by Tang et al. are RNA markers. 
Regarding claim 53, the phagocytic cell is a monocyte. 
Regarding claim 54, the non-phagocytic cell is a T-cell. 
Regarding 59, the cells were isolated form a population of white blood cells (1091). 
Regarding claims 55, 57, 60 and 62 the cells were isolated using an antibody cocktail (p. 1091).  The antibodies inherently bind to receptors that are expressed on the plasma membranes of the separate WBC populations.   
Regarding claims 58 and 62, the reference teaches that neutrophils were separated from other cells (which includes non-phagocytic cells) by centrifugation in leukocyte separation media, which is a gradient based centrifugation (p. 1091). 
With regard to claim 64, the gene expression profiles were obtained in the reference by microarray assay, which is also a hybridization assay.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Visser et al. (Nature Reviews, Volume 6, January 2006, pages 24-37) in view of Tang et al. Journal of Cerebral Blood Flow & Metabolism (2006) 26, 1089–1102.
 De Visser teach that each stage of cancer development is susceptible to regulation by immune cells.  Full activation of adaptive immune cells in response to tumor might result in eradication of malignant cells, but chronic activation of innate immune cells in or around pre-malignant tissues might actually promote tumor development.  Innate immune cells include phagocytic and non-phagocytic cells, including dendritic cells, macrophages, neutrophils and basophils, and are the first line of defense against foreign pathogens.  Acute activation of innate immunity sets the stage for activation of the adaptive immune system which includes T cells and B cells.  
De Visser et al. does not teach a method in which expression profiles of different types of immune cells are obtained from an individual diagnosed having primary cancer and compared the expression in the different types of immune cells to one another. 
Tang et al. teach that since there is substantial evidence for an inflammatory-immune response to ischemic stroke, gene expression profiles in the blood of rats subject to a variety of phenotypes was obtained.  Tang et al. teach a method for detecting differential expression among different cell types.  
The method includes isolating subsets of mononuclear cells including T-cells, B-cells, natural killer cells and monocytes from subject whole blood samples using an antibody cocktail.  Thus, the reference teaches isolating by using antibodies at least one phagocytic cell and at least one non-phagocytic cell from a whole blood sample from an individual.  
The reference teaches obtaining a first gene expression profile from two or more markers selected from those listed in claim 51 from the at least one phagocytic cell using a microarray assay and also obtaining a second gene expression profile from two or more markers selected from those listed in claim from the at least one non-phagocytic cell using a microarray assay.  Evidence that the required markers were profiled is given in Figure 4, where results for ETS-2 are reported.   Furthermore, it is noted that the differential expression was measured using an Affymetrix U133 Plus2 arrays which inherently includes probes for detecting at least BAK1, EGFR, ERBB2, as evidenced by the Affymetrix search for these genes (SEE IDS 8/30/2021).  Further inquiry was not made by the examiner at this time because sufficient evidence existed in the text of Tang et al. to evidence that this limitation was met. The method taught by Tang et al. inherently obtained the expression profile of two or more markers, as the microarray contained probes for measuring expression of these markers.  
Although Tang et al. do not separate out different cell types and detect expression in each cell type in an individual having stroke, they do expressly suggest that such a study should also be carried out (p. 1089).
It would have been prima facie obvious to have modified the teachings of DeVisser et al. so as to have carried out a study similar to that taught by Tang et al. in patients that have previously diagnosed cancer and in healthy controls, and further to determine expression in cellular fractions of different types of immune cells in both a healthy control and a patient with cancer to determine which types of cells are involved in the human blood genomic responses to cancer and to confirm the results, as taught by Tang for stroke, a different disease with an immune component to the response.  One would have been motivated to undertake such a study to better understand genomic changes in peripheral blood cells in response to the presence of diseases.  Tang et al. teach that the genomic changes that occur in leukocytes during the time after stroke should help understand the process in humans- and the same would be relevant to cancer.  Better understanding of how circulating immune cells are expressing genes in patients having cancer will help better understand the process in human.  Such a method would inherently include identifying differentially expressed genes among the different cell types.  
Claim 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. in view of Drach et al. (Blood, Vol80, No 11 (December 1). 1992: pp 2729-2734).
 	The teachings of Tang et al. as they are relevant to claim 51, from which claim 56 depends are given previously in this office action and are fully incorporated here. 
 	Tang et al. does not teach separating the blood cell populations by fluorescence activated cell sorting (FACS).  
	Drach et al. teach using FACS to sort lineage-specific stained blood cells, including sorting T-cells and monocytes from one another (p. 2731).  
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught by Tang et al. so as to have employed FACS in the separation of cell populations for gene expression analysis.   Both references teach methods for separating blood cell populations for analysis of gene expression and comparison of populations.  It would have been obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of separating the cell populations because the substitution of one known element to achieve the same, predictable function is prima facie obvious.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10934589. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the instant claims or oar obvious variants of the instant claims.
In particular, the copending claims recite a method that teaches all of the steps of the instant claims except that the instant claims specify a particular set of markers that the expression profile must contain.  MPEP 804 teaches that when a reference patent is directed to a genus, and the application being examined in directed towards a species within the genus, and if the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of the disclosure, anticipates or renders obvious the claim in the application being examined.  Here, the reference patent claims are directed towards a genus of methods, which do not disclose any particular markers.  Turning to the supporting specification of the copending application, the markers listed in Tables 5 and 6 are the only markers identified in the copending specification, which are the same markers listed in the instant claims.  Thus, the reference claim, when construed in light of the reference specification, teaches this aspect of the claims being examined.  Additional limitations in the instant claims are addressed by dependent claims in the issued patent. 
With regard to instant claim 63, the copending application does not teach that the individual has one or more of occult cancer, previously diagnosed primary cancer, and metastatic cancer.  Claims 14, 16 and 17 recite that the expression profile include markers of cancer, oncogenes or tumor suppressor genes or proteins.  
	Therefore, it would have been prima facie obvious to have modified the methods taught by the copending application so as to have applied them to the gene expression in a patient with occult cancer, previously diagnosed cancer or metastatic cancer as the copending claims set forth a method that is generic to detecting cancer related genes and it would have been obvious to apply this method detecting gene expression in cancer patients in order to provide the benefit of detecting these diseases and/or further characterizing the disease present.  
Claims 61-57 and 59-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10934588. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate these claims.
Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10934588 in view of Tang et al. 
 The issued claims teach all of the limitations of claim 58, except that they do not teach using one of the techniques listed in claim 58. 
Tang et al. teaches the isolation of separate cell populations from a blood sample using from other cells (which includes non-phagocytic cells) by centrifugation in leukocyte separation media, which is a gradient based centrifugation (p 1091).  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught in the issued patent so as to have employed the gradient based centrifugation along with the isolation using antibodies of the issued claim in order to provide a means for collecting the desired cells from the sample.  

Claims 61-57, 59-62, 63, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11001894. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate these claims.
 Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11001894 in view of Tang et al. 
 The issued claims teach all of the limitations of claim 58, except that they do not teach using one of the techniques listed in claim 58. 
Tang et al. teaches the isolation of separate cell populations from a blood sample using from other cells (which includes non-phagocytic cells) by centrifugation in leukocyte separation media, which is a gradient based centrifugation (p 1091).  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught in the issued patent so as to have employed the gradient based centrifugation along with the isolation using antibodies of the issued claim in order to provide a means for collecting the desired cells from the sample.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palmer et al. teaches a method includes isolating a phagocytic cell and a non-phagocytic cell and obtaining gene expression profiles.  The methods includes a gene expression profile that comprises at least ITGA6, JUN and SYK, as evidenced by Additional File 2, which is attached to the Palmer et al. article included with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634